Citation Nr: 0801452	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  96-47 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected excision os 
secundium right calcaneus and sesamoid bone from IPJ of the 
right great toe, with post-operative residuals of Tailor's 
bunion of the right fifth toe.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period from 
February 1984 to April 1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 decision by the RO 
which, in part, granted additional disability of the right 
great toe, but continued the noncompensable evaluation 
assigned the right foot disability, and denied entitlement to 
a temporary total rating under 38 C.F.R. § 4.30 following 
surgery on October 5, 1995.  A personal hearing at the RO was 
held in December 1996.  The Board remanded the appeal to the 
RO for additional development in July 1997.

By rating action in September 2001, the RO granted additional 
disability of the right foot (residuals of Tailor's bunion of 
the right 5th toe) and assigned an increased rating to 10 
percent, effective from May 21, 1996, the date of claim.  The 
veteran disagreed with the evaluation assigned and perfected 
a timely appeal.

The Board remanded the appeal to the RO in March 2003 and 
August 2005.  A hearing before the undersigned member of the 
Board in Washington, DC was held in September 2003.  

In February 2007 the Board denied the veteran's claim of 
entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected excision os 
secundium right calcaneus and sesamoid bone from IPJ of the 
right great toe, with post-operative residuals of Tailor's 
bunion of the right fifth toe.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order, entered in October 
2007, the Court granted the Joint Motion to Remand of the 
parties and remanded the case to the Board for readjudication 
consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion to Remand, the parties stated that the 
Board decision of February 2007 did not sufficiently address 
functional loss due to flare-ups or the extent that pain 
limits motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
When rating a disability of the musculoskeletal system, 
functional impairment due to pain, weakness, fatigability, 
incoordination, or during flare-ups should be considered.  38 
C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran should be scheduled for a 
VA examination to determine the current 
degree of right foot impairment.  The 
veteran's file must be made available for 
review by the examiner.

a.)  The examiner should comment 
whether the right foot disability is 
moderate, moderately severe or 
severe.  The examination should 
include a description of range of 
motion evaluations.  

b.)  The examiner is asked to 
describe any additional functional 
loss due to pain (supported by 
adequate pathology and evidenced by 
the visible behavior of the claimant 
undertaking the motion) as well as 
weakness, excess fatigability, 
incoordination or pain on movement.  
Any additional functional loss 
should be expressed in terms of 
additional limitation of motion.

c.)  The examiner is asked to 
describe any additional functional 
loss during flare-ups or 
exacerbations.  The additional 
functional loss should be expressed 
in terms of additional limitation of 
motion.  If flare-ups or 
exacerbations can not be duplicated 
on examination, the examiner is 
asked to make a reasonable estimate.

3.  After completion of the above, and 
any other development deemed necessary, 
the RO should review the expanded record 
and determine if the benefit sought can 
be granted.  Unless the benefit sought is 
granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



